Citation Nr: 1048423	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  07-24 389A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida

THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The Veteran served on active duty from March 1971 to March 1974. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a January 2007 rating decision 
by the Department of Veterans Affairs (hereinafter VA) Regional 
Office in St. Petersburg, Florida, (hereinafter RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks service connection for bilateral hearing loss.  
According to the results of a December 2006 VA audiological 
examination, the Veteran has bilateral hearing loss as defined by 
VA.  38 C.F.R. § 3.385 (2010).  Thus, the question before the 
Board is whether such a current disability results from a disease 
or injury incurred during active military service.  38 U.S.C.A. § 
1110 (West 2002).

The requirements for service connection for hearing loss as 
defined at 38 C.F.R. § 3.385 need not be shown by the results of 
audiometric testing during a Veteran's period of active military 
service in order for service connection to be granted.  Hensley 
v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a Veteran who seeks 
to establish service connection for a current hearing disability 
may present competent evidence establishing that a current 
hearing disability is the result of an injury or disease incurred 
in service, even if actual hearing loss is not demonstrated at 
service separation. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2010); Hensley, 5 Vet. App. at 159-60.  If 
competent evidence sufficiently demonstrates a causal 
relationship between the Veteran's in-service exposure to loud 
noise or other acoustic injury and his current disability, it 
would follow that he incurred an injury in service and the 
requirements of 38 U.S.C.A. §§ 1110 are satisfied.  Hensley, 5 
Vet. App. at 160.

In the present case, the Veteran asserts a history of exposure to 
loud noise during service as a Field Artillery Officer as a cause 
of his current bilateral hearing loss.  Review of his DD-Form 214 
confirms the Veteran served at a Field Artillery Officer.  The VA 
examiner who conducted the December 2006 VA examination 
nevertheless found that the Veteran's hearing loss was not the 
result of service, and cited as a rationale for this decision the 
fact that the service treatment reports, to include the report 
from the separation examination, did not reflect any evidence of 
hearing loss.  In so deciding, the examiner did not discuss or 
appear to consider whether acoustic trauma secondary to exposure 
to artillery noise could have resulted in a current diagnosis of 
bilateral hearing loss, regardless of whether the Veteran had 
hearing loss as defined by VA at 38 C.F.R. § 3.385 at the time of 
service separation.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination 
for the purpose of determining the etiology 
of his current bilateral hearing loss.  All 
pertinent symptomatology and findings 
should be reported in detail, and the 
examiner should note in the record his/her 
review of the claims file.  After reviewing 
the Veteran's medical history, the examiner 
should offer an opinion as to whether it is 
at least as likely as not that the 
Veteran's current hearing loss had its 
onset during active duty, or is due to or 
the result of a disease or injury incurred 
therein.  

The examiner should provide a complete 
rationale for all conclusions reached, and 
if the results of hearing tests conducted 
at service separation have some medical 
significance with respect to the conclusion 
reached, that significance should be 
explained.  Also, if the examiner concludes 
that the Veteran's hearing loss is not the 
result of service, the reasons for 
rejecting the opposite conclusion by the 
private examiner, Roseann B. Kiefer, B.A. 
BC-HIS, in September 2008 should be 
explained.  If the examiner determines that 
the requested opinion cannot be provided 
without resort to mere speculation, the 
examiner is asked to discuss why such an 
opinion is not possible.  

2.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to 
supplement the record, adjudicate the 
Veteran's pending claim in light of any 
additional evidence added to the record.  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished with a supplemental 
statement of the case and be afforded the 
applicable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


